

EXHIBIT 10.1
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 6th
day of July, 2009, by and between Delcath Systems, Inc., a Delaware corporation
(the “Company”), and Eamonn Hobbs (the “Executive”).
 
RECITALS
 
THE PARTIES ENTER THIS AGREEMENT on the basis of the following facts,
understandings and intentions:
 
A.           The Company desires to hire the Executive as its Chief Executive
Officer on the terms and conditions set forth in this Agreement.
 
B.           This Agreement shall govern the employment relationship between the
Executive and the Company from and after the Effective Date, and, as of the
Effective Date, supersedes and negates any previous agreements or understandings
with respect to such relationship.
 
C.           The Executive desires to be employed by the Company on the terms
and conditions set forth in this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties agree as follows:
 
1. Retention and Duties.
 
1.1  
Retention.  The Company does hereby hire, engage and employ the Executive
beginning on a date to be mutually agreed, not later than July 6, 2009 (such
actual date of employment commencement, the “Effective Date”), and concluding on
the last day of the Period of Employment (as such term is defined in Section 2)
on the terms and conditions expressly set forth in this Agreement.  The
Executive does hereby accept and agree to such hiring, engagement and
employment, on the terms and conditions expressly set forth in this Agreement.

 
1.2  
Duties.  During the Period of Employment, the Executive shall serve the Company
as its Chief Executive Officer and shall have the powers, authorities, duties
and obligations of management usually vested in the office of the Chief
Executive Officer of a company of a similar size and similar nature as the
Company, and such other powers, authorities, duties and obligations commensurate
with such position as the Company’s Board of Directors (the “Board”) may assign
from time to time, all subject to the directives of the Board and the corporate
policies of the Company as they are in effect from time to time throughout the
Period of Employment (including, without limitation, the Company’s business
conduct and ethics policies, as in effect from time to time).  The Executive
will be appointed to the Board as of the Effective Date.  During the Period of
Employment, the Executive shall report to the Board.

 
1.3  
No Other Employment; Minimum Time Commitment.  During the Period of Employment,
the Executive shall (i) devote substantially all of the Executive’s business

 

 
 

--------------------------------------------------------------------------------

 

time, energy and skill to the performance of the Executive’s duties for the
Company, (ii) perform such duties in a faithful, effective and efficient manner
to the best of his abilities, and (iii) hold no other employment.  The Company
shall have the right to require the Executive to resign from any board or
similar body (including, without limitation, any association, corporate, civic
or charitable board or similar body) on which he may then serve, or to curtail
the Executive’s consulting services to AngioDynamics, Inc., in each case if the
Board reasonably determines that the Executive’s service in such capacity
interferes with the effective discharge of the Executive’s duties and
responsibilities to the Company or that any business related to such service is
then in competition with any business of the Company or any of its Affiliates
(as such term is defined in Section 5.5), successors or assigns.  The
Executive’s service on the boards of directors (or similar body) of other
business entities is subject to the approval of the Board, which approval,
subject to the foregoing, is hereby granted with respect to the Executive’s
service as a consultant to AngioDynamics, Inc. and his service as a member of
the board of directors of each of HydroMet, Inc. and MedCloud Networks, Inc.
 
1.4  
No Breach of Contract.  The Executive hereby represents to the Company that: (i)
the execution and delivery of this Agreement by the Executive and the Company
and the performance by the Executive of the Executive’s duties hereunder do not
and shall not constitute a breach of, conflict with, or otherwise contravene or
cause a default under, the terms of any other agreement or policy to which the
Executive is a party or otherwise bound or any judgment, order or decree to
which the Executive is subject; (ii) the Executive has no information
(including, without limitation, confidential information and trade secrets)
relating to any other Person (as such term is defined in Section 5.5) which
would prevent, or be violated by, the Executive entering into this Agreement or
carrying out his duties hereunder; (iii) the Executive is not bound by any
employment, consulting, non-compete, confidentiality, trade secret or similar
agreement with any other Person that would prevent, or be violated by, the
Executive entering into this Agreement or carrying out his duties hereunder; and
(iv) the Executive understands the Company will rely upon the accuracy and truth
of the representations and warranties of the Executive set forth herein and the
Executive consents to such reliance.

 
1.5  
Location.  The Executive’s principal place of employment shall be the Company’s
principal executive office as it may be located from time to time.  The
Executive agrees that he will be regularly present at that office.  The
Executive acknowledges that he will be required to travel from time to time in
the course of performing his duties for the Company.  As of the date of this
Agreement, the Company’s principal executive office is located at 600 Fifth
Avenue in New York, New York, and any relocation shall require the approval of
the Board.

 
2.  
Period of Employment.  The “Period of Employment” shall be a period of two years
commencing on the Effective Date and ending at the close of business on the
second anniversary of the Effective Date; provided, however, that the Period of
Employment may be extended on the same terms, by the specific approval of the
Board, for an additional period of one (1) year.  Notwithstanding the foregoing,
the Period of Employment is subject to earlier termination as provided below in
this Agreement.  Failure of the Board to extend the Period of Employment beyond
the second anniversary of the Effective Date shall not constitute a breach of
this Agreement and shall not constitute an Involuntary Termination (as such term
is defined in Section 5.5) for purposes of this Agreement.

 

 
2

--------------------------------------------------------------------------------

 

3.  
Compensation.

 
3.1  
Base Salary.  During the Period of Employment, the Company shall pay the
Executive a base salary (the “Base Salary”), which shall be paid in accordance
with the Company’s regular payroll practices in effect from time to time, but
not less frequently than monthly.  The Executive’s minimum Base Salary shall be
at an annualized rate of four hundred twenty-five thousand dollars ($425,000),
and shall be subject to annual review by the Compensation Committee (as defined
in Section 3.2).

 
3.2  
Incentive Bonus.  The Executive shall be eligible to receive an incentive bonus
(“Incentive Bonus”) for each consecutive 12-month period that ends on an
anniversary of the Effective Date (each, a “Bonus Year”) during the Period of
Employment; provided that the Executive must be employed by the Company on the
anniversary date in order to be eligible for an Incentive Bonus with respect to
the Bonus Year ending on such date (and, except as provided in Section 5.3, if
the Executive is not so employed at such time, he shall not be considered to
have “earned” any Incentive Bonus with respect to the Bonus Year in
question).  The target Incentive Bonus for each Bonus Year shall equal 50% of
the total Base Salary paid in that Bonus Year, based on performance objectives
(which may include corporate, business unit or division, financial, strategic,
individual or other objectives) reasonably established with respect to that
particular Bonus Year by the compensation and stock option committee of the
Board or its successor (the “Compensation Committee”).  No Incentive Bonus shall
be paid unless the applicable performance objectives have been attained, and the
Compensation Committee shall determine whether an Incentive Bonus is merited in
any given Bonus Year.  Under no circumstances shall the Company pay the
Executive an Incentive Bonus for a Bonus Year if his employment is terminated
for Cause on or prior to the bonus payment date for such Bonus Year.     

 
3.3 Stock Option Grant.
 
(a) On the Effective Date, the Company will grant the Executive a stock option
to purchase 800,000 of the issued and outstanding shares of the Company’s common
stock at a price per share equal to the closing price on the date of grant.  On
January 4, 2010, provided the Executive remains employed on such date, the
Company will grant the Executive a stock option to purchase an additional 50,000
issued and outstanding shares of the Company’s common stock at a price per share
equal to the closing price on that date (the stock options to purchase 850,000
shares of the Company’s common stock described in this paragraph, the “Option.”)
 
(b) 50,000 of the shares covered by the Option shall be vested upon the
Effective Date.  The remainder of the Option will vest with respect to 266,667
of the shares subject to the Option on each of the first two (2) anniversaries
of the Effective Date and 266,666 on the third (3rd) anniversary of the
Effective Date, subject to the Executive’s continued employment by the Company
through the respective anniversary.  Notwithstanding the foregoing, if earlier
than provided in the immediately preceding sentence (and, without duplication,
reduced by any shares that previously vested pursuant to the immediately
preceding sentence), (i) 200,000 of the shares subject to the Option shall vest
upon receipt by the Company of financing from third party investors of $15
million or more (gross proceeds), (ii) 200,000 of the shares subject to the
Option shall vest on submission to the U.S. Food and Drug Administration (the
“FDA”), with the consent of the Board, of a Premarket Approval or New Drug
Approval (as such terms are used by the FDA) for
 

 
3

--------------------------------------------------------------------------------

 

the Company’s percutaneous hepatic perfusion treatment system, and (iii) 400,000
of the shares subject to the Option shall vest upon the FDA’s formal written
notice of such approval including FDA-approved labeling language for the
percutaneous hepatic perfusion treatment.  Notwithstanding the foregoing, all
shares subject to the Option shall immediately vest upon (i) the Executive’s
Involuntary Termination (as defined in Section 5.5) after the first anniversary
of the Effective Date or (ii) a Change of Control (as such term is defined in
subsections (a)-(d) of the definition of “Change of Control” contained in the
Company’s 2009 Stock Incentive Plan).  Upon the Executive’s Involuntary
Termination between the Effective Date and its first anniversary, an additional
number of shares such that a total of 50% of all shares subject to the Option
shall be vested as of the Severance Date (as defined in Section 5.3).
 
(c) The Option shall be granted in part under the Company’s 2009 Stock Incentive
Plan and in part under the Company’s 2004 Stock Incentive Plan and shall be
subject to such further terms and conditions as set forth in a written stock
option grant letter to be provided by the Company to the Executive to evidence
the Option under each plan.
 
3.4  
Special One-Time Bonus.

 
The Executive shall receive a special one-time bonus of $175,000 (the “Special
Bonus”) within seven (7) business days of the Effective Date.  The Special Bonus
is intended to reduce the impact of the costs to the Executive in connection
with his relocation, moving and temporary housing while he secures permanent
housing in New York and includes a “gross up” for income taxes that the
Executive would bear on a net payment of $100,000.  Notwithstanding the
foregoing, if the Executive is terminated for Cause or resigns without Good
Reason prior to the first anniversary of the Effective Date, a pro rata portion
of the Special Bonus (determined by multiplying the Special Bonus by a fraction,
the numerator of which is the number of days from the Severance Date (as such
term is defined in Section 5.3) to the first anniversary of the Effective Date
and the denominator of which is 365) shall be due and payable to the Company
immediately upon such employment termination, subject to offset, at the
Company’s election, against any Severance Benefit (as such term is defined in
Section 5.3) or other amount otherwise due under this Agreement.
 
4.  
Benefits.

 
4.1  
Retirement, Welfare and Fringe Benefits.  During the Period of Employment, the
Executive shall be entitled to participate in all retirement and welfare benefit
plans and programs, and fringe benefit plans and programs, made available by the
Company to the Company’s executive officers generally, in accordance with the
eligibility and participation provisions of such plans and as such plans or
programs may be in effect from time to time.

 
4.2  
Reimbursement of Business Expenses.  The Executive is authorized to incur
reasonable expenses in carrying out the Executive’s duties for the Company under
this Agreement and shall be entitled to reimbursement for all reasonable
business expenses that the Executive incurs during the Period of Employment in
connection with carrying out the Executive’s duties for the Company, subject to
the Company’s expense reimbursement policies and any pre-approval policies in
effect from time to time.

 

 
4

--------------------------------------------------------------------------------

 

5.  
Termination.

 
5.1  
Termination by the Company.  The Executive’s employment by the Company, and the
Period of Employment, may be terminated at any time by the Company: (i) with
Cause (as such term is defined in Section 5.5), or (ii) without Cause, or (iii)
in the event of the Executive’s death, or (iv) in the event that the Board
determines in good faith that the Executive has a Disability (as such term is
defined in Section 5.5).

 
5.2  
Termination by the Executive.  The Executive’s employment by the Company, and
the Period of Employment, may be terminated by the Executive with no less than
ninety (90) days’ advance written notice to the Company (such notice to be
delivered in accordance with Section 17); provided, however, that in the case of
a termination with Good Reason, the Executive may provide immediate written
notice of termination once the applicable cure period (as contemplated by the
definition of Good Reason) has lapsed if the Company has not reasonably cured
the circumstances that gave rise to the basis for the termination with Good
Reason.

 
5.3  
Benefits Upon Termination.  If the Executive’s employment by the Company is
terminated during the Period of Employment for any reason by the Company or by
the Executive, or upon or following the expiration of the Period of Employment
(in any case, the date that the Executive’s employment by the Company terminates
is referred to as the “Severance Date”), the Company shall have no further
obligation to make or provide to the Executive, and the Executive shall have no
further right to receive or obtain from the Company, any payments or benefits
except as follows:

 
(a) The Company shall pay the Executive (or, in the event of his death, the
Executive’s estate) any Accrued Obligations (as such term is defined in Section
5.5);
 
(b) If, during the Period of Employment, the Executive’s employment with the
Company terminates as a result of an Involuntary Termination (as such term is
defined in Section 5.5), the Company shall pay the Executive (in addition to the
Accrued Obligations), subject to tax withholding and other authorized
deductions, Base Salary for the greater of (i) 12 months or (ii) if the
Severance Date occurs before the second anniversary of the Effective Date, the
period of time between the Severance Date and the second anniversary of the
Effective Date (the period described in (i) or (ii), as applicable, the
“Severance Period”).  Such amount is referred to hereinafter as the “Severance
Benefit.”  Subject to Section 5.8(a), the Company shall pay the Severance
Benefit to the Executive in substantially equal installments in accordance with
the Company’s standard payroll practices over a period of 12 months, with the
first installment payable in the month following the month in which the
Executive’s Separation from Service (as such term is defined in Section 5.5)
occurs.  In addition, if the Executive’s employment terminates as a result of an
Involuntary Termination, the Executive shall, solely to the extent the
applicable performance objectives have been met for the Bonus Year that includes
the Severance Date, be paid an Incentive Bonus for such Bonus Year at such time
as such Incentive Bonus would have been paid in accordance with Section 3.2 had
the Executive’s employment continued until such payment date; provided, however,
that such Incentive Bonus will be reduced to reflect the percentage of the Bonus
Year during which the Executive was employed under this Agreement (any such
Incentive Bonus, the “Stub Bonus”). 
 
(c) Notwithstanding the foregoing provisions of this Section 5.3, if the
Executive breaches his obligations under Section 6 or under any other agreement
signed by the Executive and the Company or any of its Affiliates that imposes
restrictions with respect to the Executive’s activities at any time, from and
after the date of such breach and not in
 

 
5

--------------------------------------------------------------------------------

 

any way in limitation of any right or remedy otherwise available to the Company,
the Executive will no longer be entitled to, and the Company will no longer be
obligated to pay, any remaining unpaid portion of the Severance Benefit;
provided that, if the Executive provides the release contemplated by Section
5.4, in no event shall the Executive be entitled to a Severance Benefit payment
of less than $5,000, which amount the parties agree is good and adequate
consideration, standing alone, for the Executive’s release contemplated by
Section 5.4.
 
(d) The foregoing provisions of this Section 5.3 shall not affect: (i) the
Executive’s receipt of any benefits otherwise due terminated employees under
group insurance coverage consistent with the terms of an applicable Company
welfare benefit plan; (ii) the Executive’s rights to continued health coverage
under COBRA; (iii) the Executive’s receipt of benefits otherwise due in
accordance with the terms of the Company’s 401(k) plan (if any); and (iv) the
Executive’s receipt of any accrued but unpaid Incentive Bonus for the Bonus Year
ended on the most recent anniversary of the Effective Date, payable at the time
provided in Section 3.2.
 
5.4  
Release; Exclusive Remedy.

 
(a) This Section 5.4 shall apply notwithstanding anything else contained in this
Agreement or any stock option or other equity-based award agreement to the
contrary.  As a condition precedent to payment of the Severance Benefit or Stub
Bonus or any obligation to accelerate vesting of any equity-based award on an
Involuntary Termination or a Change of Control, the Executive shall, upon or
promptly following his last day of employment with the Company, provide the
Company with a valid, executed general release agreement in a form acceptable to
the Company substantially in the form attached as Exhibit A, and such release
agreement shall have not been revoked by the Executive pursuant to any
revocation rights afforded by applicable law.
 
(b) The Executive agrees that the payments and benefits contemplated by Section
5.3 (and any applicable acceleration of any equity-based award or bonus on an
Involuntary Termination or Change of Control) shall constitute the exclusive and
sole remedy for any termination of his employment and the Executive covenants
not to assert or pursue any other remedies, at law or in equity, with respect to
any termination of employment.  The Executive agrees to resign, on the Severance
Date, as an officer and director of the Company and any Affiliate of the
Company, and as a fiduciary of any benefit plan of the Company or any Affiliate
of the Company, and to promptly execute and provide to the Company any further
documentation, as requested by the Company, to confirm such resignation.
 
5.5 Certain Defined Terms.
 
(a) As used herein, “Accrued Obligations” means:
 
(i) any Base Salary that had accrued but had not been paid on or before the
Severance Date; and
 
(ii) any reimbursement due to the Executive pursuant to Section 4.2 for expenses
reasonably incurred by the Executive on or before the Severance Date
 

 
6

--------------------------------------------------------------------------------

 

and documented and pre-approved, to the extent applicable, in accordance with
the Company’s expense reimbursement policies in effect at the applicable time.
 
(b) As used herein, “Affiliate” of the Company means a Person that directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, the Company.  As used in this definition, the term
“control,” including the correlative terms “controlling,” “controlled by” and
“under common control with,” means the possession, directly or indirectly, of
the power to direct or cause the direction of management or policies (whether
through ownership of securities or any partnership or other ownership interest,
by contract or otherwise) of a Person.
 
(c) As used herein, “Cause” shall mean, as reasonably determined by the Board
(excluding the Executive, if he is then a member of the Board) based on the
information then known to it, that one or more of the following has occurred:
 
(i) the Executive has committed a felony (under the laws of the United States or
any relevant state, or a similar crime or offense under the applicable laws of
any relevant foreign jurisdiction);
 
(ii) the Executive has engaged in acts of fraud, dishonesty, gross negligence or
other misconduct including abuse of controlled substances, that is injurious to
the Company, its Affiliates or any of their customers, clients or employees;
 
(iii) the Executive willfully fails to perform or uphold his duties under this
Agreement and/or willfully fails to comply with reasonable directives of the
Board; or
 
(iv) any breach by the Executive of any provision of Section 6, or any material
breach by the Executive of any other contract he is a party to with the Company
or any of its Affiliates including the Code of Ethics or another material
written policy.
 
(d) As used herein, “Good Reason” shall mean a termination of the Executive’s
employment by means of resignation by the Executive after the occurrence
(without the Executive’s consent) of any one or more of the following
conditions:
 
(i) a material diminution in the Executive’s rate of Base Salary;
 
(ii) a material diminution in the Executive’s authority, duties, or
responsibilities;
 
(iii) a material change in the geographic location of the Executive’s principal
office with the Company (for this purpose, in no event shall a relocation of
such office to a new location that is not more than fifty (50) miles from the
current location of the Company’s executive offices constitute a “material
change”); or
 
(iv) a material breach by the Company of this Agreement;
 
provided, however, that any such condition or conditions, as applicable, shall
not constitute grounds for a termination with Good Reason unless (x) the
Executive provides written notice to the Company of the condition claimed to
constitute grounds for a
 

 
7

--------------------------------------------------------------------------------

 

termination with Good Reason within ninety (90) days after the initial existence
of such condition(s) (such notice to be delivered in accordance with Section
17), and (y) the Company fails to remedy such condition(s) within thirty (30)
days of receiving such written notice thereof; and (z) the termination of the
Executive’s employment with the Company shall not constitute a termination with
Good Reason unless such termination occurs not more than one hundred and twenty
(120) days following the initial existence of the condition claimed to
constitute grounds for a termination with Good Reason.
 
(e) As used herein, “Disability” shall mean a physical or mental impairment
which, as reasonably determined by the Board, renders the Executive unable to
perform the essential functions of his employment with the Company, even with
reasonable accommodation that does not impose an undue hardship on the Company,
for more than 90 days in any 180-day period, unless a longer period is required
by federal or state law, in which case that longer period would apply.
 
(f) As used herein, “Involuntary Termination” shall mean (i) a termination of
the Executive’s employment by the Company without Cause (and other than due to
Executive’s death or in connection with a good faith determination by the Board
that the Executive has a Disability), or (ii) a termination with Good Reason.
 
(g) As used herein, the term “Person” shall be construed broadly and shall
include, without limitation, an individual, a partnership, a limited liability
company, a corporation, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.
 
(h) As used herein, a “Separation from Service” occurs when the Executive dies,
retires, or otherwise has a termination of employment with the Company that
constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h)(1), without regard to the optional alternative
definitions available thereunder.
 
5.6  
Notice of Termination.  Any termination of the Executive’s employment under this
Agreement shall be communicated by written notice of termination from the
terminating party to the other party.  This notice of termination must be
delivered in accordance with Section 17 and must indicate the specific
provision(s) of this Agreement relied upon in effecting the termination.

 
5.7  
Limitation on Benefits.

 
(a) To the extent that, prior to a Change of Control that occurs at a time that
no stock of the Company is readily tradable on an established securities market,
any payment, benefit or distribution of any type to or for the benefit of the
Executive by the Company or any of its affiliates, whether paid or payable,
provided or to be provided, or distributed or distributable pursuant to the
terms of this Agreement or otherwise (including, without limitation, any
accelerated vesting of stock options or other equity-based awards or incentives)
(collectively, the “Total Payments”) would be subject to the excise tax imposed
under Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), then the Company shall submit for the vote of the stockholders of the
Company (the “Stockholders”) the payments to the Executive in a manner that
complies with the requirements of Section 280G(b)(5)(B) of the Code and the
Treasury Regulations promulgated thereunder.  It shall be a prerequisite to the
Company’s obligations under
 

 
8

--------------------------------------------------------------------------------

 

this Section 5.7(a) that the Executive shall have executed a valid waiver in a
form reasonably satisfactory to the Company and sufficient to enable the
Stockholders’ approval to have the effect that no payments to the Executive
would be subject to the excise tax under Section 4999 of the Code.  If the
exemption described in Section 280G(b)(5)(B) of the Code and the Treasury
Regulations promulgated thereunder does not apply, then the procedures set forth
in Section 5.7(b) and Section 5.7(c) hereof shall apply.
 
(b) Notwithstanding anything contained in this Agreement to the contrary, to the
extent that the Total Payments would be subject to Section 4999 of the Code,
then the Total Payments shall be reduced (but not below zero) so that the
maximum amount of the Total Payments (after reduction) shall be one dollar
($1.00) less than the amount which would cause the Total Payments to be subject
to the excise tax imposed by Section 4999 of the Code.  Unless the Executive
shall have given prior written notice to the Company to effectuate a reduction
in the Total Payments that complies with the requirements of Section 409A of the
Code to avoid the imputation of any tax, penalty or interest thereunder, the
Company shall reduce or eliminate the Total Payments by first reducing or
eliminating any cash severance benefits (with the payments to be made furthest
in the future being reduced first), then by reducing or eliminating any
accelerated vesting of stock options or similar awards, then by reducing or
eliminating any other remaining Total Payments.  The preceding provisions of
this Section 5.7(b) shall take precedence over the provisions of any other plan,
arrangement or agreement governing the Executive’s rights and entitlements to
any benefits or compensation.
 
(c) Any determination that Total Payments to the Executive must be reduced or
eliminated in accordance with Section 5.7(b) and the assumptions to be utilized
in arriving at such determination, shall be made by the Board in the exercise of
its reasonable, good faith discretion based upon the advice of such professional
advisors it may deem appropriate in the circumstances.  As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Board hereunder, it is possible that Total Payments
to the Executive which will not have been made by the Company should have been
made (“Underpayment”).  If an Underpayment has occurred, the amount of any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive.  In the event that any Total Payment made to the Executive shall be
determined to otherwise result in the imposition of any tax under Section 4999
of the Code, then the Executive shall promptly repay to the Company the amount
of any such Underpayment together with interest on such amount (at the same rate
as is applied to determine the present value of payments under Section 280G of
the Code or any successor thereto), from the date the reimbursable payment was
received by the Executive to the date the same is repaid to the Company.
 
5.8 Section 409A and Sarbanes-Oxley.
 
(a) If the Executive is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) as of the date of the Executive’s Separation from
Service, the Executive shall not be entitled to the Severance Benefit or Stub
Bonus until the earlier of (i) the date which is six (6) months after his or her
Separation from Service for any reason other than death, or (ii) the date of the
Executive’s death.  The provisions of this paragraph shall apply only if, and to
the extent, required to avoid the imputation of any tax, penalty or interest
pursuant to Section 409A of the Code.  Any amounts otherwise payable to the
Executive upon or in the six (6) month period following the Executive’s
 

 
9

--------------------------------------------------------------------------------

 

Separation from Service that are not so paid by reason of this Section 5.8(a)
shall be paid (without interest) as soon as practicable (and in all events
within thirty (30) days) after the date that is six (6) months after the
Executive’s Separation from Service (or, if earlier, as soon as practicable, and
in all events within thirty (30) days, after the date of the Executive’s death).
 
(b) It is intended that any amounts payable under this Agreement and the
Company’s and the Executive’s exercise of authority or discretion hereunder
shall comply with and avoid the imputation of any tax, penalty or interest under
Section 409A of the Code.  This Agreement shall be construed and interpreted
consistent with that intent.  Nothing contained herein is intended to provide a
guarantee of tax treatment to the Executive.
 
(c) To the extent required under Section 304 of the Sarbanes-Oxley Act of 2002,
as amended, or other applicable law or rule, if the Company is required to
prepare an accounting restatement due to the material noncompliance of the
Company, as a result of misconduct, with any financial reporting requirement
under the securities laws, the Executive shall reimburse the issuer to the
extent required by such authority, including for (i) any bonus or other
incentive-based or equity-based compensation received by the Executive from the
Company during the 12-month period following the first public issuance or filing
with the Securities and Exchange Commission (whichever first occurs) of the
financial document embodying such financial reporting requirement; and (ii) any
profits realized from the sale of securities of the issuer during that 12-month
period.
 
6.  
Protective Covenants.

 
6.1 Confidential Information; Inventions.
 
(a) The Executive shall not disclose or use at any time, either during the
Period of Employment or thereafter, any Confidential Information (as defined
below) of which the Executive is or becomes aware, whether or not such
information is developed by him, except to the extent that such disclosure or
use is directly related to and required by the Executive’s performance in good
faith of duties for the Company.  The Executive will take all reasonably
appropriate steps to safeguard Confidential Information in his possession and to
protect it against disclosure, misuse, espionage, loss and theft.  The Executive
shall deliver to the Company at the termination of the Period of Employment, or
at any time the Company may request, all memoranda, notes, plans, records,
reports, computer tapes and software and other documents and data (and copies
thereof) relating to the Confidential Information or the Work Product (as
hereinafter defined) of the business of the Company or any of its Affiliates
which the Executive may then possess or have under his control.  Notwithstanding
the foregoing, the Executive may truthfully respond to a lawful and valid
subpoena or other legal process, but shall give the Company the earliest
possible notice thereof, shall, as much in advance of the return date as
possible, make available to the Company and its counsel the documents and other
information sought, and shall assist the Company and such counsel in responding
to such process.
 
(b) As used in this Agreement, the term “Confidential Information” means
information that is not generally known to the public and that is used,
developed or obtained by the Company in connection with its business, including,
but not limited to, information, observations and data obtained by the Executive
while employed by the Company or any predecessors thereof (including those
obtained prior to the Effective
 

 
10

--------------------------------------------------------------------------------

 

Date) concerning (i) the business or affairs of the Company (or such
predecessors), (ii) products or services, (iii) fees, costs, compensation and
pricing structures, (iv) designs, (v) analyses, (vi) drawings, photographs and
reports, (vii) computer software, including operating systems, applications and
program listings, (viii) flow charts, manuals and documentation, (ix) data
bases, (x) accounting and business methods, (xi) inventions, devices, new
developments, methods and processes, whether patentable or unpatentable and
whether or not reduced to practice, (xii) customers and clients and customer or
client lists, (xiii) other copyrightable works, (xiv) all production methods,
processes, technology and trade secrets, and (xv) all similar and related
information in whatever form.  Confidential Information will not include any
information that has been published (other than a disclosure by the Executive in
breach of this Agreement) in a form generally available to the public prior to
the date the Executive proposes to disclose or use such
information.  Confidential Information will not be deemed to have been published
merely because individual portions of the information have been separately
published, but only if all material features comprising such information have
been published in combination.
 
(c) As used in this Agreement, the term “Work Product” means all inventions,
innovations, improvements, technical information, systems, software
developments, methods, designs, analyses, drawings, reports, service marks,
trademarks, trade names, logos and all similar or related information (whether
patentable or unpatentable, copyrightable, registerable as a trademark, reduced
to writing, or otherwise) which relates to the Company’s or any of its
Affiliates’ actual or anticipated business, research and development or existing
or future products or services and which are conceived, developed or made by the
Executive (whether or not during usual business hours, whether or not by the use
of the facilities of the Company or any of its Affiliates, and whether or not
alone or in conjunction with any other person) while employed by the Company
(including those conceived, developed or made prior to the Effective Date)
together with all patent applications, letters patent, trademark, trade name and
service mark applications or registrations, copyrights and reissues thereof that
may be granted for or upon any of the foregoing.  All Work Product that the
Executive may have discovered, invented or originated during his employment by
the Company or any of its Affiliates prior to the Effective Date, that he may
discover, invent or originate during the Period of Employment or at any time in
the period of twelve (12) months after the Severance Date, shall be the
exclusive property of the Company and its Affiliates, as applicable, and
Executive hereby assigns all of Executive’s right, title and interest in and to
such Work Product to the Company or its applicable Affiliate, including all
intellectual property rights therein.  Executive shall promptly disclose all
Work Product to the Company, shall execute at the request of the Company any
assignments or other documents the Company may deem necessary to protect or
perfect its (or any of its Affiliates’, as applicable) rights therein, and shall
assist the Company, at the Company’s expense, in obtaining, defending and
enforcing the Company’s (or any of its Affiliates’, as applicable) rights
therein.  The Executive hereby appoints the Company as his attorney-in-fact to
execute on his behalf any assignments or other documents deemed necessary by the
Company to protect or perfect the Company, the Company’s (and any of its
Affiliates’, as applicable) rights to any Work Product.
 
6.2  
Restriction on Competition.  The Executive agrees that if the Executive were to
become employed by, or substantially involved in, the business of a competitor
of the Company or any of its Affiliates during the Severance Period, it would be
very difficult for the Executive not to rely on or use the Company’s and its
Affiliates’ trade secrets and confidential information.  Thus, to avoid the
inevitable disclosure of the Company’s and

 

 
11

--------------------------------------------------------------------------------

 

its Affiliates’ trade secrets and confidential information, and to protect such
trade secrets and confidential information and the Company’s and its Affiliates’
relationships and goodwill with customers, during the Period of Employment and
for a period of time after the Severance Date equal to the Severance Period, the
Executive will not directly or indirectly through any other Person engage in,
enter the employ of, render any services to, have any ownership interest in, nor
participate in the financing, operation, management or control of, any Competing
Business.  For purposes of this Agreement, the phrase “directly or indirectly
through any other Person engage in” shall include, without limitation, any
direct or indirect ownership or profit participation interest in such
enterprise, whether as an owner, stockholder, member, partner, joint venturer or
otherwise, and shall include any direct or indirect participation in such
enterprise as an employee, consultant, director, officer, licensor of technology
or otherwise.  For purposes of this Agreement, “Competing Business” means a
Person anywhere in the continental United States or elsewhere in the world where
the Company or any of its Affiliates engage in business, or reasonably
anticipate engaging in business, on the Severance Date (the “Restricted Area”)
that at any time during the Period of Employment has competed, or at any time
during the Severance Period competes, with the Company or any of its Affiliates
in any of its or their businesses, including, without limitation, the research,
development, identification or marketing of cancer treatments or targeted drug
delivery systems.  Nothing herein shall prohibit the Executive from being a
passive owner of not more than 2% of the outstanding stock of any class of a
corporation that is publicly traded, so long as the Executive has no active
participation in the business of such corporation.
 
6.3  
Non-Solicitation of Employees and Consultants.  During the Period of Employment
and for a period of twenty-four (24) months after the Severance Date, the
Executive will not directly or indirectly through any other Person (i) induce or
attempt to induce any employee or independent contractor of the Company or any
Affiliate of the Company to leave the employ or service, as applicable, of the
Company or such Affiliate, or in any way interfere with the relationship between
the Company or any such Affiliate, on the one hand, and any employee or
independent contractor thereof, on the other hand, or (ii) hire any person who
was an employee of the Company or any Affiliate of the Company until twelve (12)
months after such individual’s employment relationship with the Company or such
Affiliate has been terminated.

 
6.4  
Non-Solicitation of Customers.  During the Period of Employment and for a period
of twenty-four (24) months after the Severance Date, the Executive will not
directly or indirectly through any other Person influence or attempt to
influence customers, vendors, suppliers, licensors, lessors, joint venturers,
associates, consultants, agents, or partners of the Company or any Affiliate of
the Company to divert their business away from the Company or such Affiliate,
and the Executive will not otherwise interfere with, disrupt or attempt to
disrupt the business or professional relationships, contractual or otherwise,
between the Company or any Affiliate of the Company, on the one hand, and any of
its or their customers, suppliers, vendors, lessors, licensors, joint venturers,
government regulators, associates, officers, employees, consultants, managers,
partners, members or investors, on the other hand.

 
6.5  
Non-Disparagement.  At all times following the date hereof, the Executive shall
not, whether in writing or orally, disparage or denigrate the Company or any
Affiliate, or any of their respective current or former affiliates, directors,
officers, employees, members, partners, agents or representatives.  At all times
following the date hereof, the directors,

 

 
12

--------------------------------------------------------------------------------

 

officers, and communications and human resources personnel of the Company shall
not, whether in writing or orally, disparage or denigrate the Executive.
 
6.6  
Understanding of Covenants.  The Executive acknowledges that, in the course of
his employment with the Company and/or its Affiliates and their predecessors, he
has become familiar, or will become familiar, with the Company’s and its
Affiliates’ and their predecessors’ trade secrets and with other confidential
and proprietary information concerning the Company, its Affiliates and their
respective predecessors and that his services have been and will be of special,
unique and extraordinary value to the Company and its Affiliates.  The Executive
agrees that the foregoing covenants set forth in this Section 6 (together, the
“Restrictive Covenants”) are reasonable and necessary to protect the Company’s
and its Affiliates’ trade secrets and other confidential and proprietary
information, good will, stable workforce, and customer relations.

 
 
Without limiting the generality of the Executive’s agreement in the preceding
paragraph, the Executive (i) represents that he is familiar with and has
carefully considered the Restrictive Covenants, (ii) represents that he is fully
aware of his obligations hereunder, (iii) agrees to the reasonableness of the
length of time, scope and geographic coverage, as applicable, of the Restrictive
Covenants, (iv) agrees that the Company and its Affiliates currently conducts
business throughout the Restricted Area, and (v) agrees that the Restrictive
Covenants will continue in effect for the applicable periods set forth above in
this Section 6 regardless of whether the Executive is then entitled to receive
severance pay or benefits from the Company.  The Executive understands that the
Restrictive Covenants may limit his ability to earn a livelihood in a business
similar to the business of the Company and any of its Affiliates, but he
nevertheless believes that he has received and will receive sufficient
consideration and other benefits as an employee of the Company and as otherwise
provided hereunder or as described in the recitals hereto to clearly justify
such restrictions which, in any event (given his education, skills and ability),
the Executive does not believe would prevent him from otherwise earning a
living.  The Executive agrees that the Restrictive Covenants do not confer a
benefit upon the Company disproportionate to the detriment of the Executive.

 
6.7  
Enforcement.  The Executive agrees that the Executive’s services are unique and
that he has access to Confidential Information and Work Product.  Accordingly,
without limiting the generality of Section 17, the Executive agrees that a
breach by the Executive of any of the covenants in this Section 6 would cause
immediate and irreparable harm to the Company that would be difficult or
impossible to measure, and that damages to the Company for any such injury would
therefore be an inadequate remedy for any such breach.  Therefore, the Executive
agrees that in the event of any breach or threatened breach of any provision of
this Section 6 or any similar provision, the Company shall be entitled, in
addition to and without limitation upon all other remedies the Company may have
under this Agreement, at law or otherwise, to obtain specific performance,
injunctive relief and/or other appropriate relief (without posting any bond or
deposit) in order to enforce or prevent any violations of the provisions of this
Section 6 or any similar provision, as the case may be, or require the Executive
to account for and pay over to the Company all compensation, profits, moneys,
accruals, increments or other benefits derived from or received as a result of
any transactions constituting a breach of this Section 6 or any similar
provision, as the case may be, if and when final judgment of a court of
competent jurisdiction or arbitrator is so entered against the Executive.  The
Executive further agrees that the applicable period of time any Restrictive
Covenant is in effect following the Severance Date, as determined pursuant to
the foregoing provisions

 

 
13

--------------------------------------------------------------------------------

 

of this Section 6, such period of time shall be extended by the same amount of
time that Executive is in breach of any Restrictive Covenant.
 
6.8  
The Executive agrees to execute any additional documentation as may reasonably
be requested by the Company in furtherance of the enforcement of any Restrictive
Covenant.

 
7.  
Withholding Taxes.  Notwithstanding anything else herein to the contrary, the
Company may withhold (or cause there to be withheld, as the case may be) from
any amounts otherwise due or payable under or pursuant to this Agreement such
federal, state and local income, employment, or other taxes as may be required
to be withheld pursuant to any applicable law or regulation.

 
8.  
Successors and Assigns.

 
8.1  
This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution.  This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

 
8.2  
This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns.  As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any assignee or successor to all or
substantially all of the Company’s assets, as applicable, which assumes this
Agreement by operation of law or otherwise.

 
9.  
Rules of Construction.  Where the context requires, the singular shall include
the plural, the plural shall include the singular, and any gender shall include
all other genders.  Where specific language is used to clarify by example a
general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates.  Unless otherwise expressly provided herein, all
determinations to be made by the Compensation Committee or the Board under this
Agreement shall be made in their sole discretion.

 
10.  
Section Headings.  The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.

 
11.  
Governing Law; Arbitration; Waiver of Jury Trial.

 
11.1  
THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICTING
PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER JURISDICTION)
THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE
TO BE APPLIED.  IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF THE STATE
OF DELAWARE WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT,
EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE
SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

 

 
14

--------------------------------------------------------------------------------

 

11.2  
Except for the limited purpose provided in Section 16, any legal dispute related
to this Agreement and/or any claim related to this Agreement, or breach thereof,
shall, in lieu of being submitted to a court of law, be submitted to
arbitration, in accordance with the applicable dispute resolution procedures of
the American Arbitration Association. The award of the arbitrator shall be final
and binding upon the parties.  The parties hereto agree that (i) one arbitrator
shall be selected pursuant to the rules and procedures of the American
Arbitration Association, (ii) the arbitrator shall have the power to award
injunctive relief or to direct specific performance, (iii) each of the parties,
unless otherwise required by applicable law, shall bear its own attorneys’ fees,
costs and expenses and an equal share of the arbitrator’s and administrative
fees of arbitration, and (iv) the arbitrator shall award to the prevailing party
a sum equal to that party’s share of the arbitrator’s and administrative fees of
arbitration.  Nothing in this Section 11 shall be construed as providing the
Executive a cause of action, remedy or procedure that the Executive would not
otherwise have under this Agreement or the law.

 
11.3  
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

 
12.  
Severability.  It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought.  Accordingly, if any particular provision of this Agreement shall be
adjudicated by an arbitrator or court of competent jurisdiction to be invalid,
prohibited or unenforceable under any present or future law, and if the rights
and obligations of any party under this Agreement will not be materially and
adversely affected thereby, such provision, as to such jurisdiction, shall be
ineffective, without invalidating the remaining provisions of this Agreement or
affecting the validity or enforceability of such provision in any other
jurisdiction, and to this end the provisions of this Agreement are declared to
be severable; furthermore, in lieu of such invalid or unenforceable provision
there will be added automatically as a part of this Agreement, a legal, valid
and enforceable provision as similar in terms to such invalid or unenforceable
provision as may be possible.  Notwithstanding the foregoing, if such provision
could be more narrowly drawn (as to geographic scope, period of duration or
otherwise) so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

 
13.  
Entire Agreement.  This Agreement embodies the entire agreement of the parties
hereto respecting the matters within its scope.  This Agreement supersedes all
prior and contemporaneous agreements of the parties hereto that directly or
indirectly bears upon the subject matter hereof, including, without limitation,
any term sheet prepared in connection herewith.  Any prior negotiations,
correspondence, agreements, proposals or understandings relating to the subject
matter hereof shall be deemed to have been merged into this Agreement, and to
the extent inconsistent herewith, such negotiations, correspondence, agreements,
proposals, or understandings shall be deemed to be of no force or effect.  There
are no representations, warranties, or agreements, whether express or implied,
or oral or written, with respect to the subject matter hereof, except as
expressly set forth herein.  Notwithstanding the foregoing integration
provisions, the Executive acknowledges having received and read the Company’s
Code of Business Conduct and Ethics and agrees to conduct himself in accordance
therewith as in effect from time to time.

 

 
15

--------------------------------------------------------------------------------

 

14.  
Modifications.  This Agreement may not be amended, modified or changed (in whole
or in part), except by a formal, definitive written agreement expressly
referring to this Agreement, which agreement is executed by both of the parties
hereto.

 
15.  
Waiver.  Neither the failure nor any delay on the part of a party to exercise
any right, remedy, power or privilege under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege preclude any other or further exercise of the same or of any
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence.  No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.

 
16.  
Remedies.  Each of the parties to this Agreement and any such person or entity
granted rights hereunder whether or not such person or entity is a signatory
hereto shall be entitled to enforce its rights under this Agreement specifically
to recover damages and costs for any breach of any provision of this Agreement
and to exercise all other rights existing in its favor.  The parties hereto
agree and acknowledge that money damages may not be an adequate remedy for any
breach of the provisions of this Agreement and that each party may in its sole
discretion apply to any court of law or equity of competent jurisdiction for
specific performance, injunctive relief and/or other appropriate equitable
relief (without posting any bond or deposit) in order to enforce or prevent any
violations of the provisions of this Agreement.  Each party shall be responsible
for paying its own attorneys’ fees, costs and other expenses pertaining to any
such legal proceeding and enforcement regardless of whether an award or finding
or any judgment or verdict thereon is entered against either party.

 
17.  
Notices.  Any notice provided for in this Agreement must be in writing and must
be either personally delivered, transmitted via telecopier, mailed by first
class mail (postage prepaid and return receipt requested) or sent by reputable
overnight courier service (charges prepaid) to the recipient at the address
below indicated or at such other address or to the attention of such other
person as the recipient party has specified by prior written notice to the
sending party.  Notices will be deemed to have been given hereunder and received
when delivered personally, when received if transmitted via telecopier, five
days after deposit in the U.S. mail and one day after deposit on a weekday with
a reputable overnight courier service.

 
if to the Company:
 
Delcath Systems, Inc.
Rockefeller Center
600 Fifth Avenue, 23rd Floor
New York, NY  10020
Facsimile: (212) 489-2102
Attn: Board of Directors


with a copy to:
 
Hughes Hubbard & Reed
One Battery Park Plaza
New York, NY  10004
Facsimile: (212) 422-4726
Attn: Gary J. Simon, Esq.



 
16

--------------------------------------------------------------------------------

 

if to the Executive, to the address most recently on file in the payroll records
of the Company.
 
18.  
Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which together shall constitute one and the same
instrument.  This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories.  Photographic copies of such signed
counterparts may be used in lieu of the originals for any purpose.

 
19.  
Legal Counsel; Mutual Drafting.  Each party recognizes that this is a legally
binding contract and acknowledges and agrees that they have had the opportunity
to consult with legal counsel of their choice.  Each party has cooperated in the
drafting, negotiation and preparation of this Agreement.  Hence, in any
construction to be made of this Agreement, the same shall not be construed
against either party on the basis of that party being the drafter of such
language.  The Executive agrees and acknowledges that he has read and
understands this Agreement, is entering into it freely and voluntarily, and has
been advised to seek counsel prior to entering into this Agreement and has had
ample opportunity to do so.

 
[The remainder of this page has intentionally been left blank.]


 

 
17

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of July __, 2009.
 

 
“COMPANY”
         
Delcath Systems, Inc.
         
By:
 /s/ Harold S. Koplewicz
   
Name:
Harold S. Koplewicz, M.D.
   
Title:
Chairman
 




 
“EXECUTIVE”
         
/s/ Eamonn P. Hobbs
     
Eamonn Hobbs
 


